Name: 2002/332/EC: Council Decision of 22 April 2002 authorising the Kingdom of Spain to extend until 7 March 2003 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  Africa;  fisheries;  Europe;  international affairs
 Date Published: 2002-05-03

 Avis juridique important|32002D03322002/332/EC: Council Decision of 22 April 2002 authorising the Kingdom of Spain to extend until 7 March 2003 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 116 , 03/05/2002 P. 0031 - 0031Council Decisionof 22 April 2002authorising the Kingdom of Spain to extend until 7 March 2003 the Agreement on mutual fishery relations with the Republic of South Africa(2002/332/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement on mutual fishery relations between the Government of the Kingdom of Spain and the Government of the Republic of South Africa, signed on 14 August 1979, entered into force on 8 March 1982 for an initial period of 10 years. The Agreement remains in force for an indeterminate period unless denounced by the giving of 12 months' notice.(2) Article 167(2) of the Act of Accession lays down that the rights and obligations resulting from the fisheries agreements concluded by the Kingdom of Spain with third countries are not to be affected during the period for which the provisions of such agreements are provisionally maintained.(3) Pursuant to Article 167(3) of the said Act, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year. The abovementioned Agreement has been extended until 7 March 2002(1).(4) It appears appropriate to authorise the Kingdom of Spain to renew the Agreement in question until 7 March 2003,HAS ADOPTED THIS DECISION:Article 1The Kingdom of Spain is hereby authorised to extend until 7 March 2003 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 8 March 1982.Article 2This Decision is addressed to the Kingdom of Spain.Done at Luxembourg, 22 April 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 123, 4.5.2001, p. 24.